Defendant in error moves to dismiss the appeal in this case for the reason that the case-made and petition in error was not filed in this court within six months after the rendition of the judgment sought to be reviewed on this appeal.
It appears that the motion for new trial was overruled and final judgment rendered in the district court on the 31st day of March, 1917, and the petition in error, with case-made attached, was filed in this court on October 6, 1917. Under the provisions of chapter 18, S. L. 1910-11, this court is without jurisdiction to review the judgment of the district court, the case-made not having been filed within six months after the rendition of the judgment appealed from.
The appeal is therefore dismissed.
All the Justices concur.